ORDER
This matter came before the Supreme Court on December 16, 1994 pursuant to an order requiring the parties to appear and show cause why this appeal should not be summarily decided.
The plaintiff appeals from the trial justice’s decision to exclude the opinion testimony of her expert witness. The trial justice ruled that the opinion of the expert witness would not be admitted because the subject of the witness’ testimony was within the knowledge of the jurors.
The admissibility of expert testimony rests within the sound discretion of the trial justice. Barenbaum v. Richardson, 114 R.I. 87, 328 A.2d 731 (1974). The exercise of such discretion by the trial justice will not be disturbed unless there is an abuse of that discretion. State v. Capalbo, 433 A.2d 242 (R.I.1981). We find no such abuse of discretion in the instant case.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. Accordingly the plaintiffs appeal is denied and dismissed and the judgment appealed from is affirmed.